Name: Commission Regulation (EU) NoÃ 230/2011 of 9Ã March 2011 amending Council Regulation (EC) NoÃ 992/95 as regards tariff quotas of the Union for certain agricultural and fishery products originating in Norway
 Type: Regulation
 Subject Matter: tariff policy;  fisheries;  agricultural activity;  Europe
 Date Published: nan

 10.3.2011 EN Official Journal of the European Union L 63/2 COMMISSION REGULATION (EU) No 230/2011 of 9 March 2011 amending Council Regulation (EC) No 992/95 as regards tariff quotas of the Union for certain agricultural and fishery products originating in Norway THE EUROPEAN COMMISSION, Having regard to the Treaty on the Functioning of the European Union, Having regard to Council Regulation (EC) No 992/95 of 10 April 1995 opening and providing for the administration of tariff quotas of the Union for certain agricultural and fishery products originating in Norway (1), and in particular Article 5(1)(a) and (b) thereof, Whereas: (1) In 2009, negotiations were concluded for an Additional Protocol to the Agreement between the European Economic Community and the Kingdom of Norway concerning special provisions applicable for the period 2009-14 to imports into the Union of certain fish and fishery products, hereinafter the Additional Protocol. (2) The signing, on behalf of the European Union, and the provisional application of the Additional Protocol has been authorised by Council Decision 2010/674/EU of 26 July 2010 on the signing and provisional application of an Agreement between the European Union, Iceland, Liechtenstein and Norway on an EEA Financial Mechanism for the period 2009-2014, an Agreement between the European Union and Norway on a Norwegian Financial Mechanism 2009-2014, an Additional Protocol to the Agreement between the European Economic Community and Iceland concerning special provisions applicable to imports into the European Union of certain fish and fishery products for the period 2009-2014 and an Additional Protocol to the Agreement between the European Economic Community and Norway concerning special provisions applicable to imports into the European Union of certain fish and fishery products for the period 2009-2014 (2). (3) The Additional Protocol provides for new annual duty free tariff quotas at import into the Union of certain fish and fishery products originating in Norway. (4) In accordance with the Additional Protocol, the duty free tariff quotas levels that should have been opened for Norway as from 1 May 2009 until 1 March 2011 shall be divided in equal parts and allocated on a yearly basis for the remaining part of the period of application of this Protocol. (5) In order to implement the new tariff quotas provided for in the Additional Protocol, it is necessary to amend Regulation (EC) No 992/95. (6) It is necessary to replace the current reference in Regulation (EC) No 992/95 to free-at-frontier prices by a reference to the declared customs value in accordance with Council Regulation (EC) No 104/2000 of 17 December 1999 on the common organisation of the markets in fishery and aquaculture products (3), and to provide that in order to qualify for the preferences laid down in the Additional Protocol, that value must at least be equal to any reference price fixed or to be fixed in accordance with the same Regulation. (7) Protocol 3 to the Agreement between the European Economic Community and the Kingdom of Norway defining the concept of originating products and setting out the arrangements for administrative cooperation was amended by Decision No 1/2005 of the EC-Norway Joint Committee of 20 December 2005 (4). It is therefore necessary to provide explicitly that Protocol 3 as amended in 2005 is to apply. (8) For reasons of clarity and to take account of the amendments to the Combined Nomenclature codes, laid down in Council Regulation (EEC) No 2658/87 of 23 July 1987 on the tariff and statistical nomenclature and on the Common Customs Tariff (5), and of the Taric-subdivisions, it is appropriate to replace Annexes I and II to Regulation (EC) No 992/95. (9) For reasons of clarity and to take account of the fact that several tariff quotas cover the same products for the same period, it is appropriate to merge them. (10) Regulation (EC) No 992/95 should therefore be amended accordingly. (11) In accordance with Decision 2010/674/EU the new tariff quotas must apply from 1 March 2011. This Regulation should therefore apply from the same date. (12) The measures provided for in this Regulation are in accordance with the opinion of the Customs Code Committee, HAS ADOPTED THIS REGULATION: Article 1 Regulation (EC) No 992/95 is amended as follows: 1. Article 1 is replaced by the following: Article 1 1. When products originating in Norway listed in the Annex are put into free circulation in the European Union, they shall be eligible for exemption from customs duties within the limits of the tariff quotas, during the periods and in accordance with the provisions set out in this Regulation. 2. Imports of the fish and fishery products listed in the Annex shall qualify for the tariff quotas mentioned in paragraph 1 only if the declared customs value is at least equal to the reference price fixed, or to be fixed, in accordance with Article 29 of Council Regulation (EC) No 104/2000 of 17 December 1999 on the common organisation of the markets in fishery and aquaculture products (6). 3. The provisions of Protocol 3 to the Agreement between the European Economic Community and the Kingdom of Norway defining the concept of originating products and setting out the arrangements for administrative cooperation, as last amended by Decision No 1/2005 of the EC-Norway Joint Committee of 20 December 2005 (7), shall apply. 4. The benefit of the tariff quotas with order numbers 09.0710 and 09.0712 shall not be granted to goods declared for release for free circulation during the period 15 February to 15 June. Furthermore, the benefit of the tariff quota with order number 09.0714 shall not be granted to goods with CN code 0304 99 23 declared for release for free circulation during the period 15 February to 15 June. 2. Article 3, second paragraph, is replaced by the following: However, Article 308c(2) and (3) of Regulation (EEC) No 2454/93 shall not apply to the tariff quotas with order numbers 09.0702, 09.0710, 09.0712, 09.0713, 09.0714, 09.0749 and 09.0750.; 3. Annexes I and II are replaced by the text set out in the Annex to this Regulation. Article 2 This Regulation shall enter into force on the day following its publication in the Official Journal of the European Union. It shall apply from 1 March 2011. This Regulation shall be binding in its entirety and directly applicable in all Member States. Done at Brussels, 9 March 2011. For the Commission The President JosÃ © Manuel BARROSO (1) OJ L 101, 4.5.1995, p. 1. (2) OJ L 291, 9.11.2010, p. 1. (3) OJ L 17, 21.1.2000, p. 22. (4) OJ L 117, 2.5.2006, p. 1. (5) OJ L 256, 7.9.1987, p. 1. (6) OJ L 17, 21.1.2000, p. 22. (7) OJ L 117, 2.5.2006, p. 1.; ANNEX ANNEX Notwithstanding the rules for the interpretation of the Combined Nomenclature, the wording for the description of the products is to be considered as having no more than an indicative value, the preferential scheme being determined, within the context of this Annex, by the coverage of the CN codes as they exist at the time of adoption of this Regulation. Where ex CN codes are indicated, the preferential scheme is to be determined by application of the CN code and corresponding description taken together. Order No CN code TARIC subdivision Description of products Quota period Quota volume (in tonnes net weight unless otherwise specified) Quota duty (%) 09.0701 ex 1504 20 10 90 Oils and fats of marine animals, other than whale oil and sperm oil, in packings of a net capacity of more than 1 kg From 1.1 to 31.12 1 000 8,5 ex 1504 30 10 99 ex 1516 10 90 11 09.0702 0303 29 00 Other frozen Salmonidae From 1.3.2011 to 30.4.2011 526 0 From 1.5.2011 to 30.4.2012 3 158 From 1.5.2012 to 30.4.2013 3 158 From 1.5.2013 to 30.4.2014 3 158 09.0703 ex 0305 51 90 10 20 Dried, salted but not smoked cod, excluding cod of the species Gadus macrocephalus From 1.4 to 31.12 13 250 0 ex 0305 59 10 90 Dried, salted but not smoked fish of the species Boreogadus saida 09.0710 0303 51 00 Herrings (Clupea harengus, Clupea pallasii), frozen, excluding livers and roes (1) From 1.5.2011 to 30.4.2012 76 333 0 From 1.5.2012 to 30.4.2013 76 333 From 1.5.2013 to 30.4.2014 76 334 09.0711 Prepared or preserved fish, including caviar and caviar substitutes prepared from fish eggs: From 1.1 to 31.12 400 3 ex 1604 13 90 91 92 99 Sardinella, brisling or sprats excluding raw fillets merely coated with batter or breadcrumbs, whether or not pre-fried in oil, deep-frozen 1604 19 92 Cod (Gadus morhua, Gadus ogac, Gadus macrocephalus) ex 1604 19 93 90 Coalfish (Pollachius virens), excluding smoked coalfish 1604 19 94 Hake (Merluccius spp., Urophycis spp.) 1604 19 95 Alaska pollack (Theragra chalcogramma) and pollack (Pollachius pollachius) 1604 19 98 Other fish ex 1604 20 90 30 35 50 60 90 Other prepared or preserved fish, except herring and mackerel ex 1604 20 90 40 Other prepared or preserved mackerel 10 09.0712 0303 74 30 Mackerel (scomber scombrus and Scomber japonicus), frozen, excluding livers and roes (1) From 1.5.2011 to 30.4.2012 66 333 0 From 1.5.2012 to 30.4.2013 66 333 From 1.5.2013 to 30.4.2014 66 334 09.0713 0303 79 98 Other fish, frozen, excluding livers and roes From 1.3.2011 to 30.4.2011 578 0 From 1.5.2011 to 30.4.2012 3 474 From 1.5.2012 to 30.4.2013 3 474 From 1.5.2013 to 30.4.2014 3 474 09.0714 0304 29 75 Fillets of herrings (Clupea harengus, Clupea pallasii), frozen From 1.3.2011 to 30.4.2011 8 896 0 From 1.5.2011 to 30.4.2012 109 701 From 1.5.2012 to 30.4.2013 109 701 ex 0304 99 23 10 20 30 Flaps of herrings (Clupea harengus, Clupea pallasii) (butterflies), frozen From 1.5.2013 to 30.4.2014 109 702 09.0715 0302 11 Trout (salmo trutta, Oncorhynchus mykiss, Oncorhynchus clarki, Oncorhynchus aquabonita, Oncorhynchus gilae, Oncorhynchus apache and Oncorhynchus chrysogaster), fresh or chilled From 1.1 to 31.12 500 0 0303 21 Trout (salmo trutta, Oncorhynchus mykiss, Oncorhynchus clarki, Oncorhynchus aquabonita, Oncorhynchus gilae, Oncorhynchus apache and Oncorhynchus chrysogaster), frozen 09.0716 0302 12 00 Pacific salmon (Oncorhynchus nerka, Oncorhynchus gorbuscha, Oncorhynchus keta, Oncorhynchus tschawytscha, Oncorhynchus kisutch, Oncorhynchus masou and Oncorhynchus rhodurus), Atlantic salmon (Salmo salar) and Danube salmon (Hucho hucho), fresh or chilled From 1.1 to 31.12 6 100 0 09.0717 0303 11 00 0303 19 00 Pacific salmon (Oncorhynchus nerka, Oncorhynchus gorbuscha, Oncorhynchus keta, Oncorhynchus tschawytscha, Oncorhynchus kisutch, Oncorhynchus masou and Oncorhynchus rhodurus), frozen From 1.1 to 31.12 580 0 ex 0303 22 00 20 Atlantic salmon (Salmo salar), frozen 09.0718 0304 19 13 0304 29 13 Fresh, chilled or frozen fillets of Pacific salmon (Oncorhynchus nerka, Oncorhynchus gorbuscha, Oncorhynchus keta, Oncorhynchus tschawytscha, Oncorhynchus kisutch, Oncorhynchus masou and Oncorhynchus rhodurus), Atlantic salmon (Salmo salar) and Danube salmon (Hucho hucho) From 1.1 to 31.12 610 0 09.0719 0302 19 00 Other Salmonidae, fresh or chilled From 1.1 to 31.12 670 0 0303 29 00 Other frozen Salmonidae 09.0720 0302 69 45 Ling (Molva spp.), fresh or chilled From 1.1 to 31.12 370 0 09.0721 0302 22 00 Plaice (Pleuronectes platessa), fresh or chilled, excluding fish fillets and other fish meat of heading 0304 From 1.1 to 31.12 250 0 0302 23 00 Sole (Solea spp.), fresh or chilled, excluding fish fillets and other fish meat of heading 0304 0302 29 Megrim (Lepidorhombus spp.) and other flat fish, fresh or chilled, excluding fish fillets and other fish meat of heading 0304 0303 39 Flounder (Platichtys flesus), Megrim (Lepidorhombus spp.), fish of the genus Rhombosolea and other flat fish, frozen, excluding fish fillets and other fish meat of heading 0304 ex 0302 69 82 20 Southern blue whiting (Micromesistius australis), fresh or chilled, excluding fish fillets and other fish meat of heading 0304 0302 69 66 0302 69 67 0302 69 68 0302 69 69 Hake (Merluccius spp., Urophycis spp.), fresh or chilled, excluding fish fillets and other fish meat of heading 0304 0302 69 81 Monkfish (Lophius spp.), fresh or chilled, excluding fish fillets and other fish meat of heading 0304 0302 67 00 Swordfish (Xiphias gladius), fresh or chilled, excluding fish fillets and other fish meat of heading 0304 0302 68 00 Toothfish (Dissostichus spp.), fresh or chilled, excluding fish fillets and other fish meat of heading 0304 0302 69 91 Horse mackerel (scad) (Caranx trachurus, Trachurus trachurus), fresh or chilled, excluding fish fillets and other fish meat of heading 0304 0302 69 92 Pink cusk-eel (Genypterus blacodes), fresh or chilled, excluding fish fillets and other fish meat of heading 0304 0302 69 94 0302 69 95 0302 69 99 Sea bass (Dicentrarchus labrax), gilt-head sea breams and other fish, fresh or chilled, excluding fish fillets and other fish meat of heading 0304 09.0722 0304 91 00 Frozen meat of swordfish (Xiphias gladius) From 1.1 to 31.12 500 0 0304 99 31 0304 99 33 0304 99 39 Frozen meat of cod (Gadus morhua, Gadus ogac, Gadus macrocephalus) and of fish of the species Boreogadus saida 0304 99 41 Frozen meat of coalfish (Pollachius virens) 0304 99 45 Frozen meat of haddock (Melanogrammus aeglefinus) 0304 99 51 Frozen meat of hake (Merluccius spp., Urophycis spp.) 0304 99 71 Frozen meat of blue whiting (Micromesistius poutassou or Gadus potassou) 0304 99 75 Frozen meat of Alaska pollack (Theragra chalcogramma) ex 0304 99 99 20 25 30 40 50 60 65 69 70 81 89 90 Frozen meat of saltwater fish, excluding mackerel (scomber scombrus, Scomber australasicus, Scomber japonicus) 09.0723 0302 40 00 0303 51 00 Herrings (Clupea harengus, Clupea pallasii), fresh, chilled or frozen From 16.6 to 14.2 800 0 09.0724 0302 64 Mackerel (scomber scombrus, Scomber australasicus, Scomber japonicus), fresh or chilled From 16.6 to 14.2 260 0 09.0725 0303 74 30 Mackerel (scomber scombrus, Scomber japonicus), frozen From 16.6 to 14.2 30 600 0 09.0726 0302 69 31 0302 69 33 0303 79 35 0303 79 37 Redfish (Sebastes spp.), fresh, chilled or frozen From 1.1 to 31.12 130 0 09.0727 0304 19 01 0304 19 03 0304 19 18 0304 29 01 0304 29 03 0304 29 05 0304 29 18 Fillets of other freshwater fish, fresh, chilled or frozen From 1.1 to 31.12 110 0 09.0728 0304 19 33 0304 19 35 Fillets of coalfish (Pollachius virens) and redfish (Sebastes spp.), fresh or chilled From 1.1 to 31.12 180 0 0304 11 10 0304 12 10 Other fillets, fresh or chilled ex 0304 19 39 30 40 60 70 75 80 85 90 09.0729 0304 19 97 0304 19 99 Flaps of herring and other fish meat From 1.1 to 31.12 130 0 09.0730 0304 21 0304 22 Frozen fillets of swordfish (Xiphias gladius) and toothfish (Dissostichus spp.) From 1.1 to 31.12 9 000 0 0304 29 21 0304 29 29 Frozen fillets of cod (Gadus morhua, Gadus ogac, Gadus macrocephalus) and of fish of the species Boreogadus saida 0304 29 31 Frozen fillets of coalfish (Pollachius virens) 0304 29 33 Frozen fillets of haddock (Melanogrammus aeglefinus) 0304 29 35 0304 29 39 Frozen fillets of redfish (Sebastes spp.) 0304 29 55 0304 29 56 0304 29 58 0304 29 59 Frozen fillets of hake (Merluccius spp., Urophycis spp.) 0304 29 71 Frozen fillets of plaice (Pleuronectes platessa) 0304 29 83 Frozen fillets of monkfish (Lophius spp.) 0304 29 85 Frozen fillets of Alaska pollack (Theragra chalcogramma) 0304 29 91 Frozen fillets of blue grenadier (Macruronus novaezelandiae) ex 0304 29 99 10 20 41 49 50 60 81 89 91 92 93 99 Other frozen fillets 09.0731 ex 0305 20 00 11 18 19 21 30 73 75 77 79 99 Livers and roes of fish, dried, salted or in brine, but not smoked From 1.1 to 31.12 1 900 0 09.0732 0305 41 00 Smoked Pacific salmon (Oncorhynchus nerka, Oncorhynchus gorbuscha, Oncorhynchus keta, Oncorhynchus tschawytscha, Oncorhynchus kisutch, Oncorhynchus masou and Oncorhynchus rhodurus), Atlantic salmon (Salmo salar) and Danube salmon (Hucho hucho) From 1.1 to 31.12 450 0 09.0733 0305 42 00 0305 49 Smoked fish other than Pacific salmon (Oncorhynchus nerka, Oncorhynchus gorbuscha, Oncorhynchus keta, Oncorhynchus tschawytscha, Oncorhynchus kisutch, Oncorhynchus masou and Oncorhynchus rhodurus), Atlantic salmon (Salmo salar) and Danube salmon (Hucho hucho), From 1.1 to 31.12 140 0 09.0734 ex 0305 69 80 20 30 40 50 61 63 64 65 67 90 Other fish, salted but not dried or smoked and fish in brine From 1.1 to 31.12 250 0 09.0735 0305 61 00 Herrings (Clupea harengus, Clupea pallasii), salted but not dried or smoked and herrings in brine From 1.1 to 31.12 1 440 0 09.0736 0306 13 10 Frozen Pandalidae shrimps From 1.1 to 31.12 950 0 0306 19 30 Frozen Norway lobsters (Nephrops norvegicus) 09.0737 ex 0306 23 10 95 Pandalidae shrimps, not frozen boiled on board From 1.1 to 31.12 800 0 09.0738 ex 0306 23 10 11 20 91 96 Pandalidae shrimps, not frozen, for processing (8) From 1.1 to 31.12 900 0 0306 29 30 Norway lobsters (Nephrops norvegicus), not frozen 09.0739 1604 11 00 Prepared or preserved salmon, whole or in pieces From 1.1 to 31.12 170 0 09.0740 1604 12 91 1604 12 99 Prepared or preserved herrings, whole or in pieces, in airtight containers; other From 1.1 to 31.12 3 000 0 09.0741 1604 13 90 Prepared or preserved sardinella and brisling or sprats, whole or in pieces From 1.1 to 31.12 180 0 09.0742 1604 15 11 1604 15 19 Prepared or preserved mackerel (scomber scombrus, Scomber japonicus), whole or in pieces From 1.1 to 31.12 130 0 09.0743 1604 19 92 Prepared or preserved cod (Gadus morhua, Gadus ogac, Gadus macrocephalus), whole or in pieces From 1.1 to 31.12 5 500 0 1604 19 93 Prepared or preserved coalfish (Pollachius virens) 1604 19 94 Prepared or preserved hake (Merluccius spp., Urophycis spp.) 1604 19 95 Prepared or preserved Alaska pollack (Theragra chalcogramma) and pollack (Pollachius pollachius) 1604 19 98 Other fish, prepared or preserved 1604 20 90 Prepared or preserved meat of other fish 09.0744 1604 20 10 Prepared or preserved salmon meat From 1.1 to 31.12 300 0 09.0745 ex 1605 20 10 20 40 91 Peeled and frozen shrimps and prawns From 1.1. to 31.12 8 000 0 ex 1605 20 91 20 40 91 ex 1605 20 99 20 40 91 09.0746 ex 1605 20 10 30 96 99 Shrimps and prawns other than peeled and frozen From 1.1 to 31.12 1 000 0 ex 1605 20 91 30 96 99 ex 1605 20 99 30 45 49 96 99 09.0747 2301 20 00 Flours, meals and pellets, of fish or crustaceans, molluscs and other aquatic invertebrates From 1.1 to 31.12 28 000 0 09.0748 1605 10 00 Prepared or preserved crab From 1.1 to 31.12 50 0 09.0749 ex 1605 20 10 20 40 91 Shrimps and prawns, peeled and frozen, prepared or preserved From 1.3.2011 to 30.4.2011 1 841 0 ex 1605 20 91 20 40 91 From 1.5.2011 to 30.4.2012 11 053 ex 1605 20 99 20 40 91 From 1.5.2012 to 30.4.2013 11 053 From 1.5.2013 to 30.4.2014 11 053 09.0750 ex 1604 12 91 10 Herring, spiced and/or vinegar cured, in brine From 1.3.2011 to 30.4.2011 1 000 tonnes net drained weight 0 ex 1604 12 99 11 19 From 1.5.2011 to 30.4.2012 7 000 tonnes net drained weight From 1.5.2012 to 30.4.2013 8 000 tonnes net drained weight From 1.5.2013 to 30.4.2014 8 000 tonnes net drained weight 09.0751 0704 10 00 Cauliflowers and headed broccoli From 1.8 to 31.10 2 000 0 09.0752 0303 51 00 Herrings (Clupea harengus, Clupea pallasii), frozen (1) From 1.1 to 31.12 44 000 0 09.0753 ex 0704 90 90 10 Broccoli, fresh or chilled From 1.7 to 31.10 1 000 0 09.0755 ex 0704 90 90 20 Chinese cabbages, fresh or chilled From 1.7 to 28.2 3 000 0 09.0756 0304 29 75 Fillets of herrings (Clupea harengus, Clupea pallasii), frozen From 1.1 to 31.12 67 000 0 0304 99 23 10 20 30 Flaps of herrings (butterflies) (Clupea harengus, Clupea pallasii), frozen (2) 09.0757 0809 20 05 0809 20 95 Cherries, fresh From 16.7 to 31.8 900 0 (3) 09.0759 0809 40 05 0809 40 90 Plums and sloes, fresh From 1.9 to 15.10 600 0 (3) 09.0761 0810 10 00 Strawberries, fresh From 9.6 to 31.7 900 0 09.0762 0810 10 00 Strawberries, fresh From 1.8 to 15.9 900 0 09.0775 1504 10 10 Fish-liver oils and their fractions, of a vitamin A content not exceeding 2 500 international units per gram From 1.1 to 31.12 103 0 09.0776 1504 20 10 Solid fractions fats and oils and their fractions, of fish, other than liver oils From 1.1 to 31.12 384 0 09.0777 ex 1516 10 90 11 19 Animal fats and oils and their fractions, wholly of fish or marine mammals From 1.1 to 31.12 5 141 0 09.0781 0204 Meat of sheep or goats, fresh, chilled or frozen (4) (5) (6) (7) From 1.1 to 31.12 300 tonnes carcase weight 0 09.0782 0210 Meat and edible meat offal, salted, in brine, dried or smoked; edible flours and meals of meat or meat offal From 1.1 to 31.12 200 0 09.0783 0705 11 00 Cabbage lettuce (head lettuce) From 1.1 to 31.12 300 0 09.0784 0705 19 00 Other lettuce From 1.1 to 31.12 300 0 09.0785 ex 0602 90 50 10 Perennial plants From 1.1 to 31.12 EUR 136 212 0 09.0786 0602 90 70 Indoor plants: rooted cuttings and young plants, excluding cacti From 1.1 to 31.12 EUR 544 848 0 09.0787 1601 Sausages and similar products, of meat, meat offal or blood; food preparations based on these products From 1.1 to 31.12 300 0 (1) As the MFN duty is free from 15 February to 15 June, the benefit of the tariff quota shall not be granted to goods declared for free circulation during this period. (2) As for goods of CN code 0304 99 23, the MFN duty is free from 15 February to 15 June, the benefit of the tariff quota shall not be granted to goods declared for free circulation during this period. (3) The specific additional duty shall be applied. (4) For the goods of CN code 0204 23 00, the amount of a drawing request is determined by multiplying the net weight of the products by a coefficient of 1,67 (meat of lamb) or 1,81 (meat of sheep other than lamb). (5) For the goods of CN code 0204 50 39 and 0204 50 79, the amount of a drawing request is determined by multiplying the net weight of the products by a coefficient of 1,67 (meat of kid) or 1,81 (meat of goat other than kid). (6) For the goods of CN code 0204 43 10, the amount of a drawing request is determined by multiplying the net weight of the products by a coefficient of 1,67. (7) For the goods of CN code 0204 43 90, the amount of a drawing request is determined by multiplying the net weight of the products by a coefficient of 1,81. (8) Entry under this subheading is subject to the conditions laid down in the relevant Community provisions (see Articles 291 to 300 of Regulation (EEC) No 2454/93 (OJ L 253, 11.10.1993, p. 1)).